Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. # 10,536,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. Specifically, the cited prior art fail to disclose:
“A method comprising:
at a server having one or more processors and memory storing one or more programs for execution by the one or more processors:
obtaining a first media content item from a client device, wherein the first media content item corresponds to a first portion of media content being played on the client device;
obtaining a second media content item from a content source distinct from the server;
comparing the first media content item and the second media content item; in accordance with a determination, based on the comparing of the first and second media content items, that the second media content item from the content source corresponds to a portion of the media content that is earlier than the first media content item from the client device:

comparing the first media content item with the third media content item; and
in accordance with a determination, based on the comparing of the first and third media content items, that the first media content item from the client device is concurrent with the third media content item from the content source:
identifying the first media content item from the client device using identification information corresponding to the third media content item from the content source”, and the corresponding server and the non-transitory computer readable storage medium as in claims 9 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YASSIN ALATA/Primary Examiner, Art Unit 2426